Citation Nr: 1413643	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. The propriety of the reduction of the disability rating from 100 percent to 40 percent for residuals, status post treatment for adenocarcinoma of the prostate, effective July 1, 2009.  

2. Entitlement to a disability rating greater than 40 percent for residuals, status post treatment for adenocarcinoma of the prostate.  

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that reduced the disability rating for adenocarcinoma of the prostate from 100 percent to 10 percent, effective July 1, 2009.  

During the pendency of this appeal, by rating action dated in January 2013, the RO determined that the Veteran's residuals, status post treatment for adenocarcinoma of the prostate, warranted an increase to a 40 percent disability rating, effective as of July 1, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.  

These matters were previously remanded by an April 2013 Board decision in order to obtain a hearing that was requested by the Veteran.  In February 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to a TDIU, and entitlement to a disability in excess of 40 percent for residuals of adenocarcinoma of the prostate, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the time of the reduction in April 2009, the 100 percent initial evaluation for the Veteran's residuals of adenocarcinoma of the prostate had been in effect less than five years.  

2. At the time of the reduction, the Veteran's residuals of adenocarcinoma of the prostate did not manifest local reoccurrences or metastasis.  


CONCLUSION OF LAW

1. The reduction of a 100 percent rating to 40 percent for the residuals of adenocarcinoma of the prostate, effective July 1, 2009, was proper and the criteria for restoration of the 100 percent rating have not been met.  38 U.S.C.A. §§  1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 7528 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

VA sent the Veteran notice letters in October 2008 and March 2009.  The October 2008 letter was deficient in that it proposed a reduction to 20 percent, rather than 10 percent.  Taken together, these letters informed him of the proposal to reduce the rating assigned for residuals of his service-connected adenocarcinoma of the prostate from 100 percent to 10 percent.  VA attached a copy of the September 2008 rating decision that made the proposal.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  These letters also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The April 2009 rating decision on appeal reduced the evaluation for residuals of his adenocarcinoma of the prostate from 100 percent to 10 percent, effective July 1, 2009.  

The Veteran's service treatment records and VA treatment records have been obtained; relevant private treatment records have not been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in August 2008.  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's medical records, and an interview with the Veteran regarding his symptoms, as well as a physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Reduction from 100 Percent

The Veteran's 100 percent evaluation for residuals of adenocarcinoma of the prostate was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of adenocarcinoma of the prostate from 100 percent, effective July 1, 2009, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.  

A January 2007 rating decision granted service connection for adenocarcinoma of the prostate, evaluated as 100 percent disabling, effective September 1, 2006.  The 100 percent evaluation was reduced, by a rating decision in April 2009, effective July 1, 2009.  Hence, the 100 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the October 2008 and March 2009 letters as well as the September 2008 rating decision, and he was offered the opportunity to identify and/or submit evidence.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.  

An August 2008 VA examination found no evidence of local reoccurrence or metastasis.  

In light of the August 2008 VA examination, the Board finds that the preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for adenocarcinoma of the prostate was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

In sum, the Board concludes that the reduction of the Veteran's evaluation for residuals of adenocarcinoma of the prostate from 100 percent, effective July 1, 2009, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

The reduction of the Veteran's disability rating from 100 percent to 40 percent for residuals, status post treatment for adenocarcinoma of the prostate, effective July 1, 2009, was proper, and restoration of the 100 percent rating is denied.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013). 

The most recent VA examination was conducted in November 2012.  The Veteran's most recent VA treatment records contain an April 2013 notation that the Veteran's urinary symptoms seem to be getting worse.  In the February 2014 hearing, the Veteran also stated that his condition "just keeps getting worse all the time."  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected residuals of adenocarcinoma of the prostate.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

In the February 2014 hearing, the Veteran also indicated that his voiding dysfunction prevented him from working.  February and March 2013 treatment notes similarly indicate that the Veteran reported that his disability caused him to stop working.  These statements reasonably raise the issue of entitlement to a TDIU, but this claim has not been developed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A medical opinion is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work).  The Veteran should also be sent appropriate VCAA notice informing him of the requirements of a TDIU claim.  

The claims folder should also be updated to include VA treatment records compiled since April 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Grand Junction VA Medical Center (VAMC), and all associated outpatient clinics, and obtain treatment records for the Veteran from April 3, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After accomplishing the above, schedule the Veteran for a VA genitourinary examination with an appropriate medical professional to determine the current severity of his service-connected residuals of adenocarcinoma of the prostate.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and all clinical findings and manifestations of the Veteran's residuals of adenocarcinoma of the prostate should be reported in detail.  

The examiner should specifically address whether the Veteran has any indication of voiding dysfunction as evidenced by urine leakage, frequency, or obstructed voiding.  If there is evidence of urine leakage, the examiner should ask the Veteran how often absorbent materials must be changed per day.  If there is urinary frequency, the examiner should ask the Veteran how often voiding occurs during daytime and nighttime.  If there is obstructed voiding, the examiner should perform appropriate tests to determine the extent of the obstructive symptomatology; and the examiner should obtain a thorough history from the Veteran regarding frequency of urinary tract infections in recent years, including whether any hospitalization was required, and any treatment received.  

3. Thereafter, the RO must readjudicate the issue of entitlement to a disability rating in excess of 40 percent for residuals, status post treatment for adenocarcinoma of the prostate.  If the benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond.  

4. Send the Veteran notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant education and employment information.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

5. After completing all of the above development, schedule the Veteran for a VA examination in connection with his claim for TDIU.  The claims folder must be reviewed in conjunction with the examination.  All appropriate testing must be performed, to include assignment of a GAF score, audiometric testing, and CNC word list speech recognition testing, and the examiner must fully describe the effects of the hearing loss disability on the Veteran's occupational functioning and daily activities.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (residuals status post treatment for adenocarcinoma of the prostate as rated after readjudication; posttraumatic stress disorder with depressive disorder rated at 30%; tinnitus rated at 10%; noncompensable hearing loss; and noncompensable erectile dysfunction), considered in combination, preclude his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

6. Thereafter, readjudicate the issue of entitlement TDIU.  If the benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


